Citation Nr: 0336083	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for leukopenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from March 1968 
until March 1973.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the above 
claim.

The Board additionally notes that the appellant did not 
request a hearing in this case.


FINDINGS OF FACT

1.  In August 1995, the RO denied, on the merits, the claim 
for service connection for leukopenia.  The appellant was 
notified of the decision and his appellate rights.

2.  Evidence added to the record since August 1995 includes a 
medical record from the Naval Hospital in Charleston, South 
Carolina indicating treatment in 1992.  The evidence added to 
the record is new and material, and as such the claim is 
reopened.


CONCLUSIONS OF LAW

1.  The August 1995 RO rating decision that denied service 
connection for leukopenia is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2003).

2.  New and material evidence has been received, and the 
claim for service connection for leukopenia is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(c), 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In this case, the appellant was provided with a VCAA letter 
in December 2001 notifying him what was needed to 
substantiate this claim.  In light of the favorable decision 
contained herein, that is, the reopening of the appellant's 
claim, it is clear that sufficient evidence was developed in 
this case in this respect.  As discussed in more detail in 
the REMAND below, there is a further duty to assist the 
appellant by providing him a VA examination and attempting to 
obtain any available service medical records, which will be 
accomplished before consideration of his claim on the merits.




II.  Reopening of Claim for Service Connection for Leukopenia

The August 1995 rating decision denying service connection 
for leukopenia is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 
20.1100 (2003).  The finality of the August 1995 rating 
decision is predicated upon the appellant's notification of 
the rating decision and his appellate rights, however; the 
appellant never provided any reciprocal correspondence 
evidencing his intent to challenge that decision. 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the appellant filed his claim 
to reopen in October 2001, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a) (2003), applies in this case:

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

The evidence submitted by the appellant since the August 
1995 decision consists of treatment records from 1992, 1996-
1998, and 2001, laboratory test results, and a physician 
statement.  The Board shall focus on the record dated in 
June 1992, as it is dispositive of the appellant's new and 
material evidence claim.  In February 2002, the RO received 
a medical record from June 1992 indicating the appellant's 
treatment and diagnosis with leukopenia.  At the time of 
this treatment, the appellant was serving as both an armed 
services reservist and as a civilian security officer at a 
naval yard.  The treatment record, however, is from a Naval 
Hospital.  Therefore, it is uncertain as to whether this 
record should be characterized as a service record.  

In any event, the Board resolves any doubt as to the 
classification of the aforementioned record in favor of the 
appellant.  Under pertinent regulations, where new and 
material evidence consists of a supplemental report from the 
service department received after the decision has become 
final, the decision will be reconsidered by the agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (2003) 
(emphasis added).  Therefore, the Board concludes that the 
application of the benefit of the doubt to the 
aforementioned record, as well as the fact that the RO 
failed to previously consider that record, mandates 
reopening the appellant's claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for leukopenia, 
and, to that extent only, the appeal is granted.

REMAND

The Board initially notes that the appellate issue pending 
before the Board is whether new and material evidence has 
been received to reopen the claim for service connection, 
and not whether the appellant is entitled to the requested 
benefits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  These 
two questions are distinct, and where the appellant is 
prejudiced by the Board's consideration of an issue not 
previously presented at the RO, the Board is precluded from 
adjudicating such issue.  Id.

As previously noted, the Board's ability to address an issue 
that was not addressed by the RO, is contingent upon whether 
the appellant will be prejudiced by the Board's consideration 
of the issue in the first instance.  See 38 U.S.C.A. §§ 5104, 
5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31; see also VAOPGCPREC 16-92 (1992).

The Board finds that, as an appellate body, it cannot decide 
the appellant's claim for service connection on the merits 
without violating the appellant's due process rights.  
Therefore, the Board concludes that this case must be 
remanded to allow the agency of original jurisdiction to make 
a determination as to the appellant's entitlement to service 
connection for leukopenia in light of all of the evidence of 
record.

Having reopened and remanded the case for due process 
reasons, an additional attempt to obtain the appellant's 
service medical records should be made.  The Board notes that 
the RO had previously unsuccessfully attempted to obtain the 
appellant's service medical records.  However, the appellant 
personally submitted a medical record that appears to be a 
service medical record.  Therefore, the Board finds that the 
appellant should be requested to personally provide any 
service medical records in his possession, the specific dates 
and locations of his service, and also to identify any other 
possible sources of service medical records.

The Board additionally notes that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2003).  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.

In this case, the appellant was not previously afforded a VA 
examination.  However, the Board concludes there is 
sufficient evidence to warrant providing him a VA 
examination.  As such, the appellant should be afforded a VA 
examination to ascertain the nature and etiology of his 
condition.

Accordingly, this case is remanded for the following:

1.  Another attempt to obtain the appellant's 
service medical records from the NPRC and the 
appellant's reserve duty station should be 
made.  In addition, the appellant should be 
requested to provide any service medical 
records in his possession, the dates and 
locations of his service, and to identify any 
other possible sources of service medical 
records.  Continue to request these records, 
either until they are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  All efforts to 
obtain the records should be fully 
documented, and the facility must provide a 
negative response if records are not 
available.

2.  Upon completion of the previous 
development and obtaining any available 
service medical records, the appellant should 
be scheduled for a VA examination.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

Whether it is "at least as likely as 
not" that the appellant's leukopenia 
condition was the result of an in-
service injury or disease, or otherwise 
had its onset during service.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above, then he 
or she should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for service 
connection for leukopenia should then be 
readjudicated.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative, if any, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



